A. T. SACKETT, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Sackett v. CommissionerDocket No. 7577.United States Board of Tax Appeals4 B.T.A. 1074; 1926 BTA LEXIS 2066; September 27, 1926, Decided *2066  Salary earned prior to marriage may be reported by the wife in her separate return.  A. T. Sackett pro se.  A. Calder Mackay, Esq., for the respondent.  MORRIS*1074  This is a proceeding for the redetermination of a deficiency of $90.16, income tax for 1923.  The deficiency arises from the inclusion in the income of petitioner of the income of his wife prior to their marriage.  *1075  FINDINGS OF FACT.  Petitioner resides in Los Angeles, Calif.  On July 17, 1923, he and Dorothy Thurston Sackett were married.  Prior to her marriage, Dorothy Thurston Sackett received as salaries, wages, and commissions, $728.50 which were reported by her and added by the Commissioner to the petitioner's taxable income.  OPINION.  MORRIS: We are of the opinion that the Commissioner erred in including the separate property of the wife as income of the husband.  Prior to July 17, 1923, the petitioner had no control whatsoever over the income of Dorothy Thurston Sackett.  The community status existed only from that date and affects only income received thereafter.  If we had any doubts as to this amount being her separate property, the doubts would be*2067  removed by section 162 of the Civil Code of California, which expressly states that earnings and property of the wife before her marriage constitute and remain her separate property thereafter and are not subject to the incidents of the community property law.  Judgment for the petitioner.